PER CURIAM.
We affirm appellant’s conviction of robbery with a firearm or deadly weapon.
We reverse the imposition of costs against the indigent appellant in that such action was taken without giving appellant notice and a full opportunity to object and without a judicial finding that appellant has an ability to pay same. Mays v. State, 519 So.2d 618, 619 (Fla.1988); Jenkins v. State, 444 So.2d 947, 950 (Fla.1984).
AFFIRMED IN PART; REVERSED IN PART.
HERSEY, C.J., and DOWNEY and WALDEN, JJ., concur.